Citation Nr: 0843371	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to March 
1972. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied reopening the veteran's claim for 
service connection for an abdominal disorder, as it 
determined the evidence received was not new and material. 

In October 2007, the veteran testified at a Travel Board 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2008 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The AMC (Appeals Management Center) promulgated a 
Supplemental Statement of the Case (SSOC) during August 2008, 
denying the veteran's claim on the basis of there being no 
new and material evidence with which to reopen the claim.  
The Board notes that the May 2008 Board decision reopened the 
claim.  Thus, the issue remanded to the AMC/RO was the claim 
for entitlement to service connection for an abdominal 
disorder, on the merits, with appropriate adjudication by the 
issuance of an SSOC ordered after a VA examination was 
performed.  Because the RO did not comply with the Board's 
remand orders, remand is required.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated). 

In addition, the veteran submitted additional relevant 
evidence following issuance of the last supplemental 
statement of the case.  Since the veteran has not submitted a 
waiver of RO jurisdiction over those records, these records 
must be reviewed by the RO/AMC in the first instance on 
remand.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The claim for service connection for an 
abdominal disorder must be adjudicated on 
the merits, to include consideration of 
the newly received evidence.  If the claim 
is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
 


